Citation Nr: 1508030	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-34 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred in connection with private medical services rendered at Timpanogos Regional Hospital on September 2, 2011  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 










INTRODUCTION

The Veteran had active service from September 1953 to September 1956 and from February 1961 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated at the Timpanogos Regional Hospital on September 2, 2011 for a non-service connected disability.  

2.  The medical evidence of record indicates that the Veteran's treatment was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility was feasibly available.  


CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment provided at Timpanogos Regional Hospital on September 2, 2011 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming reimbursement for radiology services he received at Timpanogos Regional Hospital on September 2, 2011.  He asserts two theories of entitlement that will be discussed below. 

In November 2011, he submitted a statement in support of his claim stating that on July 24, 2011, he went to the Salt Lake City VAMC for care.  He had "blacked out" and fainted that day and his family was concerned.  They arrived at the Salt Lake City VAMC at 7:30 pm.  The Salt Lake City VAMC is about one hour away from Spanish Fork, Utah where the Veteran lives.  While he was there, he underwent a series of test.  He was told that if this were to ever happen again that he was to immediately go the VA and not just contact them.  The Veteran then states that on September 1, 2011, he was working at his church and around 6 pm, his "mouth stopped working normally," his speech was slurred and he could not prevent saliva from coming out of his mouth.  He decided that working at the church was more important, so he finished his shift and went home around 9:30 pm.  In the morning, the situation was no better and he went to the Orem, Utah VA facility, which is a community based outpatient clinic.  He states that the staff at the VA facility in Orem told the him to immediately go to Timpanogos Hospital for treatment.  The Veteran went to Timpanogos Hospital and underwent a Trans Thoracic Echocardiography with Doppler, which is an echocardiogram.  The Veteran claims that if he had been told to drive to the Salt Lake City VAMC he would have done so, but that he was told to go to Timpanogos Hospital. 

In October 2014, the Veteran submitted another statement in support of his claim.  He reports that on September 2, 2011, he was helping a neighbor move.  He was putting a refrigerator on a dolly when he tripped over some moving boxes and the refrigerator and the dolly fell on him.  He was immediately rushed to the local hospital, as there was no time to go the all the way to the Salt Lake City VAMC.  He claims that he suffered two broken ribs, many lacerations, and the weight of the refrigerator had pushed all the air out of his lungs.  After an hour or so, he was released from the hospital.  There have no medical or treatment records submitted to support this claim of suffering from two broken ribs and many lacerations.  The only bill submitted to the VA was for an echocardiogram performed on September 2, 2011.  

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care and are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible veterans with non-connected conditions, and § 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions. 

On October 10, 2008, the Veterans' Mental Health and Other Care Improvement Act of 2008, Public Law 110-387, was enacted, and it made several amendments to our authority to reimburse for the cost of non-VA emergency care.  Section 402 of Public Law 110-387 amended the definition of "emergency treatment" in section 1725(f)(1), extending VA's payment authority until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  Also, section 402(a)(1) amended section 1725(a)(1) by replacing the word "may" with the word "shall" in the first sentence.  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment. That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

The Veteran received an echocardiogram on September 2, 2011.  The Veteran is not service connected for a heart disability.  The Veteran is currently service connected for tinnitus, evaluated as 10 percent disabling and hearing loss, evaluated as 40 percent disabling.  Therefore, he is attempting to seek reimbursement for emergency services for non-service-connected disorders in non-VA facilities, under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1008.  The Veteran is not eligible for reimbursement under this code because he has not satisfied all the following conditions: 

a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002

The Board finds that, based upon the evidence of record, the Veteran does not meet the criteria necessary for reimbursement under 38 C.F.R. § 17.120, 17.1002.  While the Board has considered and weighed the assertions above regarding the Veteran's course of medical treatment in the hospital, it does not find it persuasive as to why such treatment constituted a medical emergency of such a nature that the Veteran could not have sought treatment at the Salt Lake VAMC, which is actually a hospital and not an outpatient clinic.  The primary factor in reaching this conclusion is how long the Veteran, per his own statements, waited to seek treatment.  Further, the Veteran's statements from November 2011 and October 2014 regarding the events that transpired on September 2, 2011, which are almost entirely contradictory regarding the events and symptoms that preceded his admission to the hospital, have called into question the Veteran's credibility as an accurate historian.  

The Veteran is competent, as a layman, to attest to symptoms he has experienced personally, including the events that transpired on September 2, 2011, that caused him to have to undergo an echocardiogram at the Timpanogos Regional Hospital.  The Board, however, has to determine the ultimate probative value of his lay testimony (not just the competency of it, but also its credibility) in relation to the other evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

At the outset, the Board finds that the treatment at issue (echocardiogram at Timpanogos Regional Hospital) was not rendered in a medical emergency.  The Veteran claims that he did go to the Orem, VA facility and they told him to go Timpanogos Regional Hospital.  However, due to the seriously conflicting lay statements that the Veteran provided regarding what transpired on September 2, 2011, the Board finds the Veteran's lay testimony to be incredible and not probative to the issue.  Specifically, it can not be determined from the evidence of record whether or not the Veteran went to the Orem VA facility and whether or not they told him to go to Timpanogos Regional Hospital for treatment.  The Board is also unable to assess whether a prudent person would view a delay in seeking treatment would be harmful, because it is unclear what symptoms the Veteran was experiencing at that time.

Further, the Veteran's statement from November 2011, describes symptoms related to a stroke on September 1, 2011.  He also states that he continued working at his church for several hours without seeking medical attention even though he claims that his speech was slurred, he was drooling uncontrollably from his mouth and his "mouth stopped working as normal."  The Veteran states this began at 6:30 pm, that he worked until 9:30 pm and did not seek medical attention until the following day.  Treatment records show that the Veteran did not seek medical attention until 2:00 pm on September 2, 2011, more than 13.5 hours after he first began having symptoms of a stroke or heart attack while he was working at church.  

The Veteran then claims that on September 2, 2011, he was actually involved in a serious accident while helping move a refrigerator.  However, there is no evidence of treatment consistent with the injuries that he reports, to include lacerations and broken ribs.  In addition, this is a contradiction to his earlier description of the reason he sought medical treatment on that day.

Therefore, it appears that there is some degree of contradiction to the actual events that transpired on September 2, 2011 and to the extent and nature of the actual emergency that the Veteran was experiencing.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Therefore, the only facts that the Board can be certain of is that the Veteran received an echocardiogram on September 2, 2011 at the Timpanogos Regional Hospital that was not pre-authorized, not related to a service connected disability, and the weight of the evidence shows that the Veteran was not treated for an emergency, the delay of which would have been hazardous to his life and health and is thus precluded from reimbursement of medical expenses at a private hospital under 38 U.S.C.A. §§ 1725, 1728.  A medical emergency is defined as being of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  Moreover, the Board finds that a reasonably prudent person would not have believed this was a medical emergency pursuant to this definition, since the credible evidence of record shows that the Veteran delayed treatment for a considerable amount of time after the onset of his first symptoms and he only received radiological treatment at the non-VA facility.  Thus, approval of payment or reimbursement under the provisions of 38 C.F.R. §§ 17.120, 17.1002 is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2014); Lueras v. Principi, 18 Vet. App. 435 (2004).


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Timpanogos Regional Hospital on September 2, 2011, is denied.



____________________________________________
R.FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


